DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 5, 2020 has been entered.
 
 Claims Amendments
3.	The amendment filed September 8, 2020 has been entered. Claims 1 and 3 have been amended. Claims 4, 16 and 30-31 are cancelled. Claims 1-3, 5-15, 17-29 and 32-33 are under consideration in this Office Action.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on November 5, 2020, September 8, 2020 and August 19, 2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Withdrawn Grounds of Rejection
4.	The following rejections have been withdrawn in view of applicants’ amendments and arguments:
	a) The new matter rejection of claims 26 and 33 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph;
b) The rejection of claims 1-13, 19-21 and 28-32 under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al;
C) The rejection of claims 14-16, 22-23, and 27 under 35 U.S.C. 103 as being unpatentable over as Baker et al., in view of Hassett et al; and
d) The rejection of claims 14-18, 23-27 and 33 under 35 U.S.C. 103 as being unpatentable over Baker et al., in view of Watkinson et al.

New Grounds of Rejection Necessitated By Applicants Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-3, 5-15, 19-23, and 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over as Baker et al., (US Patent Publication 2008/0181949 published July 2008) in view of Liu et al. (US 6875432 published April 2005) and Hassett et al., (US Patent Pub 2013/0309273 published Nov. 2013).
	The claims are drawn to an aqueous composition comprising:(1) a recombinant protective antigen (rPA) of anthrax, wherein the rPA is present in a concentration of from about 50 g/mL to about 750 g/mL, (2)  a nanoemulsion, and (3) a stabilizing system, wherein the stabilizing system consists essentially of: (a)    tris(hydroxymethyl)aminomethane (TRIS) buffer; (b)    at least one salt;
(c)    glycerol or at least one sugar selected from the group consisting of trehalose
and sucrose; and (d) histidine; wherein the composition preserves the potency of the rPA antigen by protecting it from degradation over time as compared to a composition comprising rPA and a nanoemulsion but lacking the stabilizing system, and wherein the preserved potency is demonstrated by the formulation retaining at least about 80% rPA following storage at about 5°C for at least 12 months as determined by RP-HPLC and/or SEC-HPLC.

Baker et al., teach nanoemulsion vaccines comprising a nanoemulsion and an inactivated pathogen or protein derived from the pathogen. The immunogen in a subject comprising providing a composition comprising a nanoemulsion and an immunogen (e.g., a pathogen inactivated by a nanoemulsion of the present invention, and/or a protein or peptide antigen derived from a pathogen); and administering the composition to the subject under conditions such that the subject generates an immune response to the immunogen. The present invention is not limited by the immunogen utilized. For example, in some embodiments, the immunogen is a pathogen inactivated by a nanoemulsion of the present invention or is a recombinant protein or peptide antigen, or derivative or variant thereof, derived from the pathogen such as protective antigen (PA), from B anthracis [para. 0021]. For example, in some embodiments, it is expected that each dose (e.g., of a composition comprising a NE and an immunogen (e.g., administered to a subject to induce an immune response (e.g., a protective immune response (e.g., protective immunity) comprises 0.05-5000 g of each immunogen (e.g., recombinant and/or purified protein) or 1-500ug or between 50-200g [para. 009]. FIG. 31 shows characterization of the nanoemulsion and rPA formulation. FIG. 33 shows the results of immunization with vaccines containing rPA and nanoemulsion. FIG. 35 and 43 shows intranasal administration of rPA+ NE. 
Baker et al., teach nanoemulsions comprise one or more compounds capable of increasing the interaction of the compositions (i.e., “interaction enhancer”) with target pathogens. In certain preferred embodiments, the interaction enhancer is a chelating agent ethylenebis(oxyethylenenitrilo)tetraacetic acid (EGTA) in a tris buffer [para. 0243]. The interaction enhancer is at a concentration of about 50 to about 250 mM [para. 0243]. 
 In some embodiments, the inventive formulations comprise about 27 vol. % of aqueous phase [para. 202-204]. The emulsion designated W205C contain dextrose [para. 0222]. Baker et al., teach nanoemulsion comprising from about 5 vol. % of TWEEN 80, from about 8 vol. % of ethanol, from about 1 vol. % of CPC, about 64 vol. % of oil (e.g., soybean oil), and about 22 vol. % of DiH2O (designated herein as W805EC) [para. 0266]. For example, NEs W805EC were tested for the ability to generate anti-PA titers. Anti-PA IgG titers in PA/W805EC reached >104 titers at three weeks after a single vaccination [para. 0572].
Ingredients for use in the non-toxic nanoemulsions include, amino acids, ions (calcium chloride (1 mM-40 mM), and sodium chloride (5 mM-200 mM) [para.0286]. Acceptable vehicles and solvents [para. 0343]. Suitable germination enhancing agents include amino acids, glucose, fructose, sodium chloride (NaCl) and calcium chloride (CaCl2) [para. 0239]. Non-toxic nanoemulsions include glycerol (5-15%)), at least one salt such as calcium chloride and sodium chloride and the amino acid L-alanine (50 μM-20 mM [para. 0286]. In one embodiment, the nanoemulsion formulations comprise an aqueous phase, 500 μM EDTA, in Tris buffer, about 10 mM ammonium chloride salt, about 5 mM Inosine, and about 5 mM L-alanine [para. 210]. In an additional embodiment, the formulations comprise glycerol [para. 212]. 
 In some preferred embodiments, the emulsions comprise from about 1 mM to 15 mM, and more preferably from about 5 mM to 10 mM of one or more germination enhancing compounds (although other concentrations are also contemplated) [page 0236]. Amino acids comprising glycine and the L-enantiomers of alanine. Additional information on the effects of amino acids on germination is known in the art [para. 0239]. Furthermore, the adjuvant may be an acylated sugar [para.0326].
When used the salts should be pharmaceutically acceptable, but non-pharmaceutically acceptable salts may conveniently be used to prepare pharmaceutically acceptable salts thereof. Such salts include, sodium, potassium or calcium salts of the carboxylic acid group [para. 0363].  Baker et al., teach an adjuvant comprising trehalose dimycolate (TDM).
Baker et al., teach the immunity protects the subject from displaying signs or symptoms of anthrax infection/disease. In some embodiments, immunity reduces the risk of infection upon one or more exposures to a pathogen [para. 0029]. The term “at risk for disease” refers to a subject that is predisposed to experiencing a particular disease. This predisposition may be due to other factors (e.g., environmental conditions, exposures to detrimental compounds present in the environment, etc.) [para. 0130].  Therefore Baker et al., disclose a recombinant protective antigen (rPA) of anthrax encompassing the instantly claimed concentration amounts, a nanoemulsion, and a stabilizing system, wherein the stabilizing system comprises: (a) TRIS; (b) at least one salt; (c) glycerol or at least one of trehalose or sucrose and at least one amino acid.

Liu et al., teach a stable liquid formulation comprising a protein in an amount of about 80 mg/ml to about 130 mg/ml and a salt and/or buffer in an amount of at least about 150 mM [col. 30-31, claims 1, 31-32], where the salt and/or buffer are derived from an organic or inorganic acid and a base forming metal or amine or an amino acid [col. 30-31, claims 2, 31], where the buffer includes Tris [col. 12, line 55], where additional acceptable acids and bases include histidine [col. 12, line 59, col. 13 line 7, col. 32 claim 34], where the salt is selected from sodium chloride [col. 31-32 claims 8, 35], where the formulation further comprises a trehalose sugar in an amount of about 60-300 mM [col. 31-32 claims 15-16, 44-45], and specific antigenic proteins [col. 31-32].  Liu et al., teach a "stable" formulation is one in which the protein therein essentially retains its physical and chemical stability and integrity upon storage; where the formulation is to be stored at 2-8° C, the formulation should be stable at 2-8° C for at least 2 years [col. 11 lines 35-48].  Regarding the instant limitation that the aqueous composition is “thermostable for at least 12 months at 5° C”, Liu et al. disclose a "stable" formulation is one in which the protein therein essentially retains its physical and chemical stability and integrity upon storage where the formulation is to be stored at 2-8° C, the formulation should be stable at 2-8° C for at least 2 years [col. 11 lines 35-48], which would reasonably include being thermostable.  Liu et al. disclose the aqueous protein formulation is formulated in the same components of the claimed aqueous stabilizing system, the stable aqueous protein formulation of Liu et al. would be deemed to have the thermostable properties as instantly claimed.  Therefore, Liu et al. teach the features of the claimed aqueous stabilizing system.

It is noted that the composition’s ability to preserves the potency of the rPA antigen by protecting it from degradation over time as compared to a composition comprising rPA and a nanoemulsion but lacking the stabilizing system, wherein the preserved potency is demonstrated by the formulation retaining at least about 80% rPA following storage at about 5°C for at least 6 months as determined by RP-HPLC and/or SEC-HPLC; but not add any additional components to the composition.  Therefore, the prior art disclose a composition comprising a recombinant protective antigen (rPA) of anthrax, a nanoemulsion, and a stabilizing system, wherein the stabilizing system comprises: (a) TRIS; (b) at least one salt; (c) glycerol and (d) histidine, just as instantly claimed. 
Hassett et al., teach thermostable vaccines compositions based on recombinant protein and uses of co-adjuvants to develop a composition capable of eliciting an immune response in a subject. Hassett et al., teach pre-formulation with anthrax rPA to create a dried powder vaccine candidate for nasal administration. In this case, conditions for optimizing pH and excipient stabilizers were established for rPA in solution prior to lyophilization. As trehalose was one of the excipients determined to stabilize soluble rPA to thermal stress, for the dried trehalose-containing vaccines in terms of the total content of rPA in comparison to liquid samples in which rPA quickly disappeared [para. 0010]. The preparation an immunologically-active adjuvant-bound dried vaccine composition, comprising: at least one buffer system containing at least one volatile salt, at least one glass-forming agent, at least one immunologically active co-adjuvant and at least one antigen to create a liquid vaccine formulation; freezing the liquid vaccine formulation to create a frozen vaccine formulation; and lyophilizing the frozen vaccine formulation to create a dried vaccine composition, where the composition is capable of eliciting an immune response in a subject [para. 0022]. The at least one buffer system contains histidine and buffer systems [para. 0022]. The at least one buffering agent is trimethylamine carbonate [para. 0024]. It is noted that Synonyms include Di(tris[hydroxymethyl]aminomethane) carbonate salt, TRIS carbonate, Tris(hydroxymethyl)aminomethane carbonate salt. Therefore, Hassett et al., teach the inclusion of Tris.  Figure 7 uses trehalose and histidine. Figure 12 teaches 10mM histidine, glycerol, and 144 mM sodium chloride.  Vaccination of animals including preparing the composition where in recombinant antigen is the presence of histidine and the sodium chloride salt [para.0075].
Hassett et al., teach at least one glass-forming agent is selected from the group consisting of trehalose and sucrose. In a further aspect, the glass-forming agent is trehalose  The glass-forming agents of sucrose or trehalose is present in a weight-to-volume concentration of from about 5% to about 15% in the liquid vaccine formulation prior to freeze drying [para. 0022].  In a further aspect, the antigen is Bacillus anthracis, anthrax PA and derivatives [para. 0023-0024]. The compositions are designed to enhance immune responses include a variety of compositions based on water-in-oil emulsions, oil-in-water emulsions, self-assembling macrostructures [para. 0012]. Anthrax has been also used with aluminum salts as well as in proprietary oil emulsion formulations [para. 0013].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tris and histidine into a stable protein formulation to arrive at a stable aqueous formulation comprising Tris, histidine, trehalose, and sodium chloride, and thereby arriving at the claimed stabilized aqueous composition. Additionally, it would have been prima facie obvious at the time of applicants’ invention to include trehalose or sucrose as taught by Hassett et al., to the vaccine composition consisting essentially of a recombinant protective antigen (rPA) of anthrax, a nanoemulsion, and a stabilizing system as taught by Baker et al., where the inclusion of trehalose or sucrose provides optimized pH conditions excipient stabilizers for a vaccine capable of eliciting an immune response in a subject. One of ordinary skill in the art would have a reasonable expectation of success by incorporating sugars such as histidine, sucrose or trehalose to produce thermostable, vaccine preparations comprising recombinant rPA antigens.
  MPEP 2144.06 notes that it is obvious to combine equivalents known for the same purpose.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art."  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  In this instance, it was disclosed that Tris and histidine are both acceptable buffer components that can be incorporated into a stable liquid immunoglobulin or antibody formulation.  Therefore, it would be obvious that their combination will still result in a buffering system to stabilize the protein.

Moreover, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a vaccine composition, wherein there is no change in the respective function of the rPA, nanoemulsion, and stabilizing system, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Response to Arguments
6.	Applicant's arguments filed September 8, 2020 have been fully considered but they are not persuasive. 
	Applicants urge that the consist essentially of language regarding the stabilizing system consists essentially of: (a) tris(hydroxymethyl)aminomethane (TRIS) buffer; (b)    at least one salt; (c) glycerol or at least one sugar selected from the group consisting of trehalose and sucrose; and (d) histidine. 
MPEP 2111.03 states The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original) (Prior art hydraulic fluid required a dispersant which appellants argued was excluded from claims limited to a functional fluid "consisting essentially of" certain components. In finding the claims did not exclude the prior art dispersant, the court noted that appellants’ specification indicated the claimed composition can contain any well-known additive such as a dispersant, and there was no evidence that the presence of a dispersant would materially affect the basic and novel characteristic of the claimed invention. The prior art composition had the same basic and novel characteristic (increased oxidation resistance) as well as additional enhanced detergent and dispersant characteristics.). "A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format." PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). See also Atlas Powder v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ 893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7 USPQ2d 1097 (Fed. Cir. 1988). For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003) (Applicant’s statement in the specification that "silicon contents in the coating metal should not exceed about 0.5% by weight" along with a discussion of the deleterious effects of silicon provided basis to conclude that silicon in excess of 0.5% by weight would materially alter the basic and novel properties of the invention. Thus, "consisting essentially of" as recited in the preamble was interpreted to permit no more than 0.5% by weight of silicon in the aluminum coating.); In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963). If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989) ("Although ‘consisting essentially of’ is typically used and defined in the context of compositions of matter, we find nothing intrinsically wrong with the use of such language as a modifier of method steps. . . [rendering] the claim open only for the inclusion of steps which do not materially affect the basic and novel characteristics of the claimed method. To determine the steps included versus excluded the claim must be read in light of the specification. . . . [I]t is an applicant’s burden to establish that a step practiced in a prior art method is excluded from his claims by ‘consisting essentially of’ language.").  Therefore, "consisting essentially of" will be construed as equivalent to "comprising." Furthermore, Baker et al., in view of Liu et al., and Hassett et al., clearly teach a stabilizing system, wherein the stabilizing system consists essentially of: (a)    tris(hydroxymethyl)aminomethane (TRIS) buffer; (b)    at least one salt;
(c)    glycerol or at least one sugar selected from the group consisting of trehalose and sucrose; and (d) histidine as instantly claimed.

Applicants argue that it is improper for the Examiner to rely on any references directed to lyophilized compositions, including those that relate to the stability of the lyophilized product, for making an obviousness rejection over the recited claims which are directed to stable aqueous formulations. In this case, the prior art of record is specifically directed to the stability of aqueous compositions. Liu et al., teach a stable liquid formulation comprising a protein in an amount of about 80 mg/ml to about 130 mg/ml and a salt and/or buffer in an amount of at least about 150 mM, where the salt and/or buffer are derived from an organic or inorganic acid and a base forming metal or amine or an amino acid, where the buffer includes Tris, where additional acceptable acids and bases include histidine, where the salt is selected from sodium chloride, where the formulation further comprises a trehalose sugar in an amount of about 60-300 mM, and specific antigenic proteins.  Liu et al., teach a "stable" aqueous formulation is one in which the protein therein essentially retains its physical and chemical stability and integrity upon storage; where the formulation is to be stored at 2-8° C, the formulation should be stable at 2-8° C for at least 2 years [col. 11 lines 35-48].  Regarding the instant limitation that the aqueous composition is “thermostable for at least 12 months at 5° C”, Liu et al. disclose a "stable" formulation is one in which the protein therein essentially retains its physical and chemical stability and integrity upon storage where the formulation is to be stored at 2-8° C, the formulation should be stable at 2-8° C for at least 2 years [col. 11 lines 35-48], which would reasonably include being thermostable.  Liu et al. disclose the aqueous protein formulation is formulated in the same components of the claimed aqueous stabilizing system, the stable aqueous protein formulation of Liu et al. would be deemed to have the thermostable properties as instantly claimed.  Therefore, Liu et al. teach the features of the claimed aqueous stabilizing system and the argument is not found persuasive. 

Applicants argue the claimed Anthrax Compositions Exhibit Long Term Stability.  
However, the art clearly teach Liu et al., teach a "stable" formulation is one in which the protein therein essentially retains its physical and chemical stability and integrity upon storage where the formulation is to be stored at 2-8° C, the formulation should be stable at 2-8° C for at least 2 years. Additionally, Hassett et al., teach conditions for optimizing pH and excipient stabilizers were established for rPA in solution prior to lyophilization. Trehalose was one of the excipients determined to stabilize soluble rPA to thermal stress, for the dried trehalose-containing vaccines in terms of the total content of rPA in comparison to liquid samples in which rPA quickly disappeared [para. 0010].
Applicant assert they unexpectedly found that a formulation comprising rPA and a nanoemulsion resulted in greater immunogenicity in mice when the formulation further comprised certain additional excipients, as recited in the present claims. This greater immunogenicity exhibited by the recited claims is not taught or suggested by the cited references.  However, in this case, it would have been prima facie obvious at the time of applicants’ invention to include trehalose or sucrose as taught by Hassett et al., to the vaccine composition comprising a recombinant protective antigen (rPA) of anthrax, a nanoemulsion, and a stabilizing system as taught by Baker et al., where the inclusion of trehalose or sucrose provides optimized pH conditions excipient stabilizers for a vaccine capable of eliciting an immune response in a subject.

Applicants urge that there is no teaching or suggestion in Baker relating to improving the stability of vaccine formulations, in particular those that are stored in liquid form, or which compounds could be used to improve the stability of liquid vaccine formulations. Applicants are reminded that the claims are drawn to methods for improving vaccine stability; rather the claims are drawn to a composition.  Baker et al., teach a recombinant protective antigen (rPA) of anthrax encompassing the instantly claimed concentration amounts, a nanoemulsion, and a stabilizing system, wherein the stabilizing system comprises: (a) TRIS; (b) at least one salt; (c) glycerol or at least one of trehalose or sucrose and at least one amino acid. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Liu et al. teach the features of the claimed aqueous stabilizing system. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tris and histidine into a stable protein formulation to arrive at a stable aqueous formulation comprising Tris, histidine, trehalose, and sodium chloride, and thereby arriving at the claimed stabilized aqueous composition. Hassett et al., teach at least one glass-forming agent is selected from the group consisting of trehalose and sucrose. In a further aspect, the glass-forming agent is trehalose  The glass-forming agents of sucrose or trehalose is present in a weight-to-volume concentration of from about 5% to about 15% in the liquid vaccine formulation prior to freeze drying.  In a further aspect, the antigen is Bacillus anthracis, anthrax PA and derivatives. Therefore, it would have been prima facie obvious at the time of applicants’ invention to include trehalose or sucrose as taught by Hassett et al., to the vaccine composition consisting essentially of a recombinant protective antigen (rPA) of anthrax, a nanoemulsion, and a stabilizing system as taught by Baker et al., where the inclusion of trehalose or sucrose provides optimized pH conditions excipient stabilizers for a vaccine capable of eliciting an immune response in a subject.  Thus, there is obvious  motivation, teaching, or suggestion for one of ordinary skill in the art to select and choose components to arrive at the claimed combination of recited components as claimed.

Applicants argue that Liu does not provide any guidance or suggestion as to how the stability of reconstituted formulations can be extrapolated to the stability of formulations that are never lyophilized and reconstituted. However, applicant is reminded that Baker et al., Liu et al., and Hassett et al., clearly teach the instantly claimed components at the recited concentrations. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.") Therefore, there is no requirement that Liu provide any guidance or suggestion regarding the stability of reconstituted formulations that are never lyophilized and reconstituted. What is required is that the prior art references teach the specifically claimed ingredients of the claimed aqueous composition. In this case, the prior art references teach the claimed aqueous composition.
Applicants urge the cited combination of Baker, Liu, and Hassett fail to motivate, teach or suggest to one of ordinary skill in the art the combination of components required by the present claims.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tris and histidine into a stable protein formulation to arrive at a stable aqueous formulation comprising Tris, histidine, trehalose, and sodium chloride, and thereby arriving at the claimed stabilized aqueous composition. Additionally, it would have been prima facie obvious at the time of applicants’ invention to include trehalose or sucrose as taught by Hassett et al., to the vaccine composition consisting essentially of a recombinant protective antigen (rPA) of anthrax, a nanoemulsion, and a stabilizing system as taught by Baker et al., where the inclusion of trehalose or sucrose provides optimized pH conditions excipient stabilizers for a vaccine capable of eliciting an immune response in a subject. One of ordinary skill in the art would have a reasonable expectation of success by incorporating sugars such as histidine, sucrose or trehalose to produce thermostable, vaccine preparations comprising recombinant rPA antigens. Thus, none of applicants’ arguments are found persuasive and the rejection is maintained. 


Claim Rejections - 35 USC § 103
7.	Claims 1-3, 5-15, 17-21, and 23-33 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al., (US Patent Publication 2008/0181949 published July 2008) and Liu et al. (US 6875432 published April 2005) in view of Watkinson et al., (US Patent Pub 2010/0183675 published July 2010).
Baker et al., and Liu et al., have been discussed above as teaching an aqueous composition comprising:(1)    a recombinant protective antigen (rPA) of anthrax, (2)    a nanoemulsion, and (3)    a stabilizing system, wherein the stabilizing system consists essentially of: (a)    tris(hydroxymethyl)aminomethane (TRIS) buffer; (b) at least one salt; (c)    glycerol or at least trehalose; and (d) histidine; wherein the composition preserves the potency of the rPA antigen by protecting it from degradation over time as compared to a composition comprising rPA and a nanoemulsion but lacking the stabilizing system, and wherein the preserved potency is demonstrated by the formulation retaining at least about 80% rPA following storage at about 5°C for at least 12 months as determined by RP-HPLC and/or SEC-HPLC.  However, neither teach the instantly claimed concentration amounts.
Watkinson et al., teach a stable lyophilized protein formulation containing recombinant Protective Antigen (rPA) is described that can be reconstituted with a suitable diluent to generate a high potency protein concentration reconstituted formulation which is suitable for use as a vaccine against anthrax infection in mammals, especially human beings. These formulations were prepared by lyophilizing rPA in the presence of a reducing sugar, such as trehalose and related methods. Watkinson et al., teach antigen or immunogen for use in a vaccine, most preferably a recombinant Protective Antigen (rPA), in an amount of about 50 μg/mL to about 400 μg/mL, preferably about 200 μg/ml [para. 0006]. Watkinson et al., teach formulation contains trehalose, in an amount that provided lyoprotection of the lyophilized mixture or composition [para. 0006].  Trehalose is present in the reconstituted formulation in the range of about 3% to 7% [para. 0031]. 
The reconstituted anthrax vaccine formulation may also contain a buffer. In specific embodiments thereof, the buffer (or salt) is phosphate [para. 0033]. The diluent comprises a salt, such as phosphate and NaCl [para. 0040]. The formulation, contains a salt, such as phosphate or NaCl [para. 0007]. The buffer (or salt) is phosphate at a concentration of in the range of 3 mM to 7 mM [para. 0033]. The phosphate present in said composition to be lyophilized can serve the purposes of buffering the composition as well as the vaccine formulation produced after reconstitution. However, phosphate is not intended as a limiting buffer and other buffers may be used either in place or phosphate or in combination with it. Examples of such buffers include histidine, phosphate, Tris, and other organic acids. The buffer concentration can be from about 1 mM to about 20 mM, or from about 3 mM to about 15 mM, depending, for example, on the buffer and the desired isotonicity of the vaccine formulation (e.g. of the reconstituted formulation). Such buffers may also provide a lyoprotective effect in addition to that of trehalose [para. 0056]. Examples of such lyoprotectants include non-reducing sugars, such as sucrose or trehalose, amino acids, such as histidine, higher sugar alcohols, including glycerol [para. 0023]. Watkinson et al., teach vaccines composition with emulsifying agents [para. 0070].
Therefore, it would have been prima facie obvious at the time of applicants’ invention to include histidine and trehalose, sucrose or glycerol as taught by Watkinson et al., to the vaccine composition comprising a recombinant protective antigen (rPA) of anthrax, a nanoemulsion, and a stabilizing system as taught by Baker and Liu where the inclusion of histidine provides the desired isotonicity of the vaccine while trehalose provides lyoprotection. One of ordinary skill in the art would have a reasonable expectation of success by incorporating histidine and trehalose to produce stable vaccine preparations comprising recombinant rPA antigens.

Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a vaccine composition, wherein there is no change in the respective function of the rPA, nanoemulsion, and stabilizing system, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Response to Arguments
8.	Applicant's arguments filed September 8, 2020 have been fully considered but they are not persuasive. 
Applicants argue that Watkinson et al., does not teach the inclusion of the TRIS buffer. Baker et al., teach nanoemulsions comprise one or more compounds capable of increasing the interaction of the compositions (i.e., “interaction enhancer”) with target pathogens. In certain preferred embodiments, the interaction enhancer is a chelating agent ethylenebis(oxyethylenenitrilo)tetraacetic acid (EGTA) in a TRIS buffer. The interaction enhancer is at a concentration of about 50 to about 250 mM.   Liu et al., teach a stable liquid formulation comprising a protein in an amount of about 80 mg/ml to about 130 mg/ml and a salt and/or buffer in an amount of at least about 150 mM, where the salt and/or buffer are derived from an organic or inorganic acid and a base forming metal or amine or an amino acid, where the buffer includes TRIS.  Therefore, both Baker et al., and Liu et al., teach the inclusion of TRIS buffer, while applicants acknowledge that Watkinson et al., also teach the inclusion of the TRIS buffer. 
Furthermore, MPEP 2112.01 Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties. Accordingly, it was immaterial what properties the instantly claimed had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.

Applicants argue that Watkinson is directed to a lyophilized formulation and not an aqueous composition as taught by Baker et al., and Liu et al.
 In response to applicant's argument that Watkinson achieved a lyophilized vaccine composition, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Contrary to Applicants assertion, Watkinson et al., provides clear and explication motivation for combining TRIS, at least one salt and trehalose or sucrose in order to generate a high potency protein concentration. The phosphate present in said composition to be lyophilized can serve the purposes of buffering the composition. The buffer provides the desired isotonicity of the formulation. Such buffers may also provide a lyoprotective effect in addition to that of trehalose. Therefore, Watkinson et al., provided motivation for its combination with the teachings of Baker et al.  
Additionally, a different purpose is not the standard for determining obviousness. In response to applicant's argument; the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In this case, Watkinson et al., teach inclusion of histidine provides the desired isotonicity of the vaccine while trehalose provides lyoprotection. Therefore, contrary to applicants assertion, the proposed modification of incorporating trehalose and/or histidine would not render the prior art invention unsatisfactory for its intended purpose of providing the desired isotonicity and lyoprotection.  In this case, the components that Watkinson incorporates into the composition are ultimately lyophilized. However before the composition is lyophilized it is an aqueous composition. And after reconstitution, the composition is again aqueous. So the intend purpose does not change the components within the composition.
	Applicants argue unexpected results regarding stability. However, Liu et al., teach a "stable" formulation is one in which the protein therein essentially retains its physical and chemical stability and integrity upon storage where the formulation is to be stored at 2-8° C, the formulation should be stable at 2-8° C for at least 2 years which is the characteristic that the claims recite.
	Therefore, Applicants arguments have been considered, however the rejections are maintained. 




Conclusion
9.	No claims allowed.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JANA A HINES/Primary Examiner, Art Unit 1645